Citation Nr: 1008679	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-38 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
residuals of a left hernia repair. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This matter was previously before the Board in July 2009.  In 
that decision, the Board denied a claim for an initial 
compensable rating for residuals of a left hernia repair and 
remanded the question of entitlement to an extraschedular 
evaluation for referral to the Director of Compensation and 
Pension Service (C&P) under 38 C.F.R. § 3.321( b)(1).  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. 
§ 3.321(b)(1), the VA Director of Compensation and Pension 
Service (C&P) denied an extraschedular rating for the 
Veteran's service-connected residuals of a left hernia 
repair.

2.  The evidence of record does not show that the Veteran's 
service-connected residuals of a left hernia repair, 
currently noncompensable on a schedular basis, result in an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards; the disability has not necessitated frequent 
hospitalizations, nor has it caused marked industrial 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating on an 
extraschedular basis for residuals left hernia repair have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The current appeal was initiated following a grant of service 
connection and assignment of an initial rating for residuals 
of a left hernia repair.  In cases such as this, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of January 31, 2003, the date 
of his claim, and an initial noncompensable rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  

The Veteran received adequate notice by letter in July 2006, 
as well as in the March 2009 supplemental statement of the 
case.  The July 2006 letter provided the Veteran with the 
type of evidence needed to support his claim, namely, the 
proof required to demonstrate that his service-connected 
residuals of a left hernia repair, in rare cases could be 
evaluated outside of the schedular basis for a specific 
condition if his impairment (disability) is not adequately 
covered by the schedule.  The March 2009 supplemental 
statement of the case provided the Veteran with the relevant 
regulations for his claim, including § 3.321(b)(1), the 
provision governing general rating considerations in 
exceptional cases.  Moreover, the record shows that the 
Veteran was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the Veteran what was necessary to substantiate 
his service connection claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated on other grounds sub nom.  

The claim was readjudicated in a December 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, VA 
outpatient treatment records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran a VA examination 
in December 2008.  Additionally, the Board finds that a new 
examination is not necessary, as the current record is 
sufficient and adequate to determine whether the Veteran's 
service-connected residuals of a left hernia repair 
disability is so severe as to result in an exceptional or 
unusual disability picture causing marked interference with 
employment or requiring frequent hospitalization.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Discussion

The Veteran is in receipt of a noncompensable schedular 
rating for his residuals of a left hernia repair disability.  
For consideration in this decision is whether such schedular 
evaluation adequately reflect the severity of his disability 
picture or if extra-schedular compensation is required.

In a VA outpatient treatment record dated in June 2002 the 
Veteran complained of hernia pain.  Examination revealed a 
left inguinal hernia repair scar and a definite dilated 
inguinal canal on the left, with a hernia palpable on 
coughing that was not protruding.

In a December 1996 rating decision, the Veteran was awarded 
nonservice-connected pension.  In that decision, the RO noted 
that the Veteran had last worked in January 1996, as a valet.  
The medical evidence detailed neck and back injuries incurred 
in a motor vehicle accident.  There was no reference to the 
hernia.  

Service connection for residuals of a left hernia repair was 
granted in the march 2003 rating action on appeal.  

In May 2004, a VA surgeon examined the Veteran and found no 
evidence of a hernia, bilaterally.  

Pursuant to a November 2007 Board remand, the Veteran 
underwent a VA examination in December 2008.  At the time, 
the Veteran reported that his left hernia was repaired in 
1964 while in service, without complications until 2003.  The 
Veteran reported that he has had intermittent pain of the 
left inguinal area when lifting and stretching.  He denied a 
recurrent hernia or additional surgery.  

On examination, there was a well-healed, barely visible, 
mildly hypopigmented skin line, measuring 0.2 cm wide X 6cm 
long.  This site of the prior left inguinal hernia surgical 
repair area was nontender to palpation, there was no 
elevation or depression, and no functional limitation.  There 
was no evidence of recurrent left inguinal hernia.  

Upon review of the Veteran's claims file, the examiner stated 
that there is no indication for an opinion, as there is no 
objective evidence of recurrent left inguinal hernia.  The 
examiner noted that the Veteran has been in retirement since 
2006, however, prior to that time he was employed as a 
construction worker.  Regarding occupational and daily 
activities, the examiner reported that the Veteran's post 
left inguinal hernia repair has significant effects, 
specifically, the Veteran has difficulty lifting and 
carrying, as well as pain.  The examiner further indicated 
that the Veteran's service-connected disability has a 
moderate effect on chores, exercise, and sports.  In 
summarizing the history of all hospitalizations, the examiner 
noted only the initial treatment in 1964.  

In a July 2009 decision, the Board found that the Veteran did 
not warrant an initial compensable disability evaluation on a 
schedular basis and remanded the issue of an increased rating 
on an extraschedular basis for referral to the Director, 
Compensation and Pension Service.  

In a November 2009 letter, the Director of C & P indicated 
that he had reviewed the Veteran's claims file.  The Director 
noted the Veteran's service dates, inservice treatment and 
the July 1968 separation physical examination report which 
indicated a left herniorrhaphy scar, 
W[ell]H[ealed]N[o]S[equelae].  The Director further noted 
post-service treatment records and reports of VA 
examinations. 

Upon review of the Veteran's claims file, the Director 
concluded that the evidence does not establish that the 
Veteran's service-connected residuals of a left hernia repair 
presents such an unusual disability picture with such related 
factors as marked interference with employment or frequent 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Director concluded that 
entitlement to a compensable evaluation for service-connected 
residuals of a left hernia repair on an extraschedular basis 
is not established.  

Upon review of the evidence of record, the Board finds that 
the Veteran does not warrant an extraschedular rating for his 
service-connected residuals of a left hernia repair 
disability, as the evidence does not demonstrate that his 
disability has produced an exceptional or unusual disability 
picture with such related factors as frequent hospitalization 
or marked interference with employment to render impractical 
the application of the regular schedular standards.  
Specifically, there is no evidence that the Veteran's 
service-connected residuals of a left hernia repair 
disability has resulted in the Veteran having frequent 
periods of hospitalization for related symptoms; except for 
the initial treatment in service, the record does not show 
any hospitalization for residuals of a left hernia repair. 

Further, the preponderance of the evidence does not 
demonstrate that there has been marked interference with 
employment due to the service-connected residuals of the left 
hernia.  The December 2008 VA examiner noted that the Veteran 
has been in retirement since 2006, however, prior to that 
time he was employed as a construction worker.  While the 
Veteran's hernia residuals result in problems with lifting 
and carrying, the resulting work problem was described as 
"assigned different duties."  Indeed, the evidence of 
record does not demonstrate that the Veteran's service-
connected residuals of a left hernia repair disability have 
been the cause of any interference with employment.   

In light of the foregoing, the Board finds that the Veteran's 
service-connected residuals of a left hernia repair 
disability are not manifested by an exceptional or unusual 
disability picture to render impractical the application of 
the regular schedular standards.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  


ORDER

Entitlement to an extraschedular rating for residuals of left 
hernia repair is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


